



Exhibit 10.1


First Internet Bancorp
2016 Senior Executive Cash Incentive Plan


The following cash incentive plan is established by the Board of Directors of
First Internet Bancorp (the “Company”) effective for the fiscal year ending
December 31, 2016 (“fiscal 2016”) for the senior executives of the Company and
its subsidiary, First Internet Bank of Indiana (the “Bank”), identified on
Schedule I attached hereto (each, an “Executive”). For purposes of this plan,
employees of the Bank are deemed to be employees of the Company.
Formula Bonus
For fiscal 2016, each Executive will be eligible to earn a performance-based
bonus (“Formula Bonus”) that will vary with the Executive’s compensation tier
and the Company’s actual performance-relative to threshold, target, and maximum
levels-of four performance metrics: (1) net income, (2) net interest income, (3)
one-year asset growth rate, and (4) the ratio of nonperforming assets (excluding
restructured loans) to all assets. Company’s actual performance with respect to
each metric, as determined by the Compensation Committee (the “Committee”) of
the Company’s Board of Directors, will determine the portion of the Executive’s
total bonus, if any, in accordance with the metric’s weighting factor as
identified in the following table.
 
 
 
 
Company Performance for Fiscal 2016
Performance Metric
 
Weighting
Factor
 
Threshold
(90% of Budget)
 
Target
(100% of Budget)
 
Maximum
(115% of Budget)
Net Income
 
25%
 
$10,652,400
 
$11,836,000
 
$13,611,400
Net Interest Income
 
25%
 
$35,252,100
 
$39,169,000
 
$45,044,350
1-Year Asset Growth
 
30%
 
21%
 
24%
 
27%
Nonperforming Asset Percentage
 
20%
 
1.10%
 
1.00%
 
0.85%

As provided in the following table, the Company’s performance with respect to
each of the four performance metrics will determine each Executive’s earned
bonus percentage, expressed as a percentage of his or her annualized base salary
for fiscal 2016.
 
 
Earned Bonus Percentage (as a Percentage of Salary)
Executive Tier
 
At Threshold
Performance
 
At Target
Performance
 
At Maximum
Performance
I
 
10%
 
50%
 
60%
II
 
8%
 
45%
 
55%
III
 
3%
 
15%
 
23%

For each performance metric, if the Company’s actual performance for fiscal 2016
is below the threshold level, then the Executive’s earned bonus percentage for
that metric will be zero. If actual performance exceeds the maximum level, then
the Executive’s earned bonus percentage will equal the maximum stated
percentage. If actual performance exceeds Threshold but not Maximum, then the
Executive’s bonus percentage will be determined by linear interpolation between
Threshold and Target or Target and Maximum, as applicable.
The Executive’s payment with respect to each performance metric will equal the
product of the Executive’s annualized salary for during 2016, multiplied by the
Executive’s earned bonus percentage for that performance metric, multiplied by
that performance metric’s weighting factor. The Executive’s total bonus with
respect to fiscal 2016 will be the sum of the payments for all four of the
performance metrics.





--------------------------------------------------------------------------------





Discretionary Bonus-Tier III
In addition to the Formula Bonus above, each Tier III Executive may receive, at
the discretion of the Chief Executive Officer, an additional cash payment based
on the Executive’s individual performance and the performance of his or her
department (the “Discretionary Bonus”). A Discretionary Bonus may be awarded
irrespective of any Formula Bonus earned by the Tier III Executive. The
Discretionary Bonus for any eligible Executive may not exceed 25% of Executive’s
annualized base salary for fiscal 2016. Subject to the maximum amount, the Chief
Executive Officer may determine Discretionary Bonus awards in his discretion,
taking into account appropriate factors including but not limited to intra-bank
referrals, employee training results, attitude, team spirit and overall
contribution to the Company and the Bank. The Chief Executive Officer will
report to the Committee his determination regarding Discretionary Bonuses, and
the Committee will be provided with reasonable time within which it may make
whatever comments or suggestions, if any, that it deems advisable; however, the
Chief Executive Officer, in his sole and absolute discretion, will determine the
amounts and authorize the payment of the Discretionary Bonuses; provided,
however, that if any Tier III Executive is an “executive officer” of the Company
within the meaning ascribe to that term by the federal securities laws, then his
or her Discretionary Bonus will remain subject to final approval by the
Committee.
Terms and Conditions
Neither the Formula Bonuses nor any Discretionary Bonuses will be payable for
fiscal 2016 unless and until: (1) the Company reports positive net income for
2016 (taking into account the expense of paying all incentive compensation but
not any expense attributable to the cost of raising capital); (2) the Company
declares in 2016, and pays not later than January 31, 2017, cash dividends that
equal or exceed the cash dividends declared for the fiscal year ended December
31, 2015; and (3) the Executive receives a “meets expectations” rating or better
on his or her 2016 performance review.
All bonuses under this plan will be determined as soon as practicable after
First Internet Bancorp publishes its results of operations and financial
condition for fiscal 2016 and will be paid promptly thereafter.
If the preliminary financial information for fiscal 2016 available on December
31, 2016 shows that the bonus conditions are likely to be satisfied, then the
Chief Executive Officer is authorized to direct a partial payment of a
Discretionary Bonus to a Tier III Executive (excluding any such Executive who
are “executive officers”) with the first pay check in 2017, in an amount not to
exceed the income tax liability of the Executive that will be due on any equity
awards made in 2016 that are taxable income in 2016.
If, after the payment of any bonus under this plan, other than the Discretionary
Bonus, the Company restates its financial statements for fiscal 2016, then the
Committee will determine the bonus amounts that should have been paid based on
the restated financial statements (the “Restated Bonus Amount”). If the Restated
Bonus Amount is greater than the bonuses that were paid, then the Company will
pay such difference (the “Make-Up Amount”) within 30 days after the
determination of the Make-Up Amount, regardless of whether the Executive is
still employed with the Company at such time. If the Restated Bonus Amount is
less than the bonuses that were paid, then the Executive (or his or her
designated beneficiary or estate) will repay such difference (the “Overpayment
Amount”) to the Company within 30 days after the Company provides notice of
repayment to the Executive, which notice must specify the Overpayment Amount.
The obligation to repay the Company the Overpayment Amount will apply regardless
of whether the Executive is then currently employed with the Company. Each
Company employee eligible to participate in this Plan will, as a condition of
such participation, execute an “Employee Acknowledgment Concerning Participation
in 2016 Senior Executive Cash Incentive Plan” in a form prepared by the Company.
Except in the case of death or termination due to disability, in order to be
eligible to receive any payment under this Plan, the Executive must be employed
by the Company or the Bank during all of fiscal 2016 and through time the
applicable bonus is paid. In the event of death or termination due to disability
during 2016 or in 2017 but before the payment date, a pro-rata portion of the
bonus amount will be paid to the Executive or his or her beneficiary designated
in writing and filed with the Company. The pro-rata amount due will be
determined by a fraction, the numerator being the number of days of full time
employment by the Company or the Bank in 2016 and the denominator being 365. In
the absence of a designated beneficiary, the bonus will be paid to the estate of
a deceased Executive.
Unless otherwise specified above, the Committee, in its sole and absolute
discretion, will determine (a) actual performance against the performance
metrics, (b) the amount of any Formula Bonuses based on actual performance, and
(c) the date on which any bonus is paid.
The Committee, in its sole and absolute discretion, has the right to amend,
modify or discontinue this Plan at any time.





--------------------------------------------------------------------------------






Schedule I
to 2016 Senior Executive Cash Incentive Plan
Executives
Executive Tier
 
Name(1)
Tier I
 
David B. Becker
Tier II
 
Kenneth J. Lovik
Tier II
 
C. Charles Perfetti
Tier III
 
Nicole S. Lorch

(1) Omits participants who are not executive officers of the Company.



